The Honorable Lonnie P. Clark State Representative P.O. Box 406 Berryville, Arkansas 72616
Dear Representative Clark:
This is in response to your request for an opinion on whether the Eureka Springs School District can employ an individual or company to pursue collection of delinquent taxes.
It is my opinion that the school district does not have this authority on its own.  The county, however, is granted the authority to collect all taxes within the county, including school district taxes, under A.C.A. 14-20-113, including school district taxes, under A.C.A. 14-20-113, which provides:
           The quorum court in each county shall provide for the collection of delinquent taxes within the county and shall, by ordinance, place the responsibility therefor in the office of the county collector or the combined office of sheriff and collector, or may provide for the collection of delinquent taxes by a person designated by a board composed of the county judge, an appropriate representative of the public schools in the county, and the mayor of the county seat or of each county seat in the case of those counties having two (2) county seats.
As can be seen from the statute, a delinquent tax collector can be appointed by the board described in A.C.A. 14-20-113, but the collector will be appointed to collect all county taxes, and not just those of one particular school district.  School district taxes are to be collected in the same manner as county taxes, at the same time, and by the same person. A.C.A. 26-80-104.  Thus, the person or entity charged under A.C.A. 14-20-113 with the responsibility of collecting delinquent county taxes is the proper party to collect delinquent school district taxes.
It should also be noted that the remuneration payable to any person appointed by the board cannot be calculated upon a "fee compensation basis". Bahil v. Scribner, 265 Ark. 834, 581 S.W.2d 334
(1979).  See also, A.C.A. 21-6-301, and generally, Arkansas Constitution, Amendment 55, 5.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elena l. Cunningham.
Sincerely,
STEVE CLARK Attorney General
SC:arb